Overruling motion.
A motion has been filed here by Tommie Lee for an appeal from what he says was a conviction for keeping a slot machine on his premises for the purpose of gambling, and his punishment was fixed at a fine of $500.
This record is much like the one referred to in the recent opinion of Lee v. Com., 309 Ky. 771, 218 S.W.2d 945. A verdict was returned in the instant case, but the record does not show a judgment was entered thereon. The accused filed his motion and grounds for a new trial and the order overruling it granted him until the 11th day of the next term to file his bill of exceptions. There is a paper in the record which purports to be a bill of exceptions, signed and approved by the trial judge, but there is no order filing the bill thereby making it a part of the record, hence it cannot be considered on appeal. Grayson v. Com., 235 Ky. 10, 29 S.W.2d 580, and the many authorities cited therein.
As there is no judgment contained in the record, *Page 70 
there is nothing upon which an appeal may be prosecuted, therefore we are without jurisdiction to entertain the accused's motion and it is hereby overruled. Gosney v. Corn.,309 Ky. 187, 217 S.W.2d 225; Lee v. Com., 309 Ky. 771,218 S.W.2d 945.
Motion for appeal overruled.